*880Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Jose G. Baserva appeals the district court’s orders granting summary judgment to Defendants in this legal malpractice action. We have reviewed the record and Baserva’s claims and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Baserva v. Remes, No. 1:08-cv-00997-LO-IDD, 2009 WL 1392532 (E.D. Va. May 18 2009) & 2009 WL 2232749 (July 23, 2009). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.